Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/788,212 is responsive to the amendment filed on 11/16/2020 in response to the Non-Final Rejection of 08/21/2020.  The current application is a continuation of US Patent application 15/797,909, now US Patent No. 10,594,917 B2. Independent claims 21, 28, and 36 have been amended.  Note that claims 1-20 were previously canceled. Currently, claims 21-40 are pending and are presented for examination.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,594,917 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.    	Applicant’s remarks filed on 11/16/2020 with respect to the amendments and arguments have been fully considered and are persuasive. As to the claim interpretation raised in the last office action, the Examiner after further consideration agrees that sufficient structure is provided in the claims (e.g., claim 21) to not invoke 35 USC § 112(f). Regarding the double patenting rejection, see the filed terminal disclaimer (above). There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a computing device that serves as a controller for controlling operations of a plurality of other computing devices separate from the controller and which all communicate with each other via a network connection, to process information for generating a 3D holographic video output from captured real-world video input.
The closest prior art was previously identified in the notice of allowance (NOA) for parent US Patent application 15/797,909 dated 11/04/2019. Upon examination, the Examiner finds the combined teachings of the art of record art do not reasonably disclose the collective features of the instant claims as they pertain to a network controlled means for generating 3D holographic video output from captured real-world video input. Specifically, they do not explicitly address the networked arrangement of the computing device (i.e., controller) and the plurality of components comprising depth generators, an encoder, and a distributor that run on other computing devices which when in a ready state begin processing information to generate the 3D holographic video output, i.e., “A computing device comprising: a processing unit; memory; and a network connection; the computing device programmed, via computer-executable instructions, to implement a controller that performs operations for controlling three-dimensional (3D) video capture, the operations comprising: receiving, via the network connection, connections from a plurality of components, wherein the plurality of components process information for generating a three- dimensional holographic video output from a captured real-world video input, wherein the plurality of components run on a plurality of other computing devices, and wherein the plurality of other computing devices are separate from the computing device and communicate with the computing device via the network connection, and wherein the plurality of components comprise: one or more depth generators, wherein the one or more depth generators receive video information from a plurality of video cameras; an encoder, wherein the encoder transmits encoded video images from [[a]] the plurality of video cameras to a distributor; and the distributor, wherein the distributor distributes image data from the encoded video images to the one or more depth generators; receiving, via the network connection, state update messages from the plurality of components, wherein the state update messages comprise indications that the plurality of components are in a ready state; and after receiving the state update messages from the plurality of components, broadcasting, via the network connection, a start command to the plurality of components; wherein the plurality of components start processing information for generating the three-dimensional holographic video output from the captured real-world video input based, at least in part, on the start command received from the computing device.” as recited in claim 21 and as similarly recited in claims 28 and 36.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 10/30/2017).  Please note the work of Cole found during previous updated searches (NOA from 11/04/2019). However Cole does not disclose a network controlled means for generating 3D holographic video output from captured real-world video input as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Accordingly, for the reasons presented above, Claims 21-40 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486